Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 2-9, filed 7/15/2022, with respect to the rejection(s) of Claims 1, 2, 4, 8-15 and 17-20 under 35 U.S.C. 103 as being unpatentable over Alexander (US 9397580 B1) in view of Williams et al. (US 20070159740 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 2-3, regarding independent claim 1 that “As a preliminary matter, Alexander is not directed to a system or method of testing power relays as claimed in the present invention. Alexander discloses a power converter and only a power converter. As such, Alexander discloses the use of several switches in sequence to convert power. Alexander nowhere discloses power relays that are used to safely cut power between two power sources, as disclosed in the present invention. Similarly, William is directed to the use of manual circuit breakers — not relays - to cut power when a leakage is detected. Nothing in either Alexander or Williams discloses testing switches or breakers — much less relays — to ensure that they are operable and to ensure safety.”

Examiner Response:
Applicant’s arguments, see page 2-3 (stated above), filed 7/15/2022, with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are not persuasive.
Alexander nowhere discloses power relays that are used to safely cut power between two power sources, as disclosed in the present invention.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., power relays that are used to safely cut power between two power sources, as disclosed in the present invention) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In response to Applicant's argument that Alexander nowhere discloses power relays that are used to safely cut power between two power sources William is directed to the use of manual circuit breakers — not relays - to cut power when a leakage is detected, as disclosed in the present invention, applicant misinterprets the principle that claims are interpreted in the light of the specification. Although these elements (power relays that are used to safely cut power between two power sources) are found as examples or embodiments in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Again, the recitation that “for testing whether power relays are operable” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
However, Alexander discloses, “FIG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-6”.  Alexander discloses that FPGA determines which switch to enable next. Therefore, FPGA determines which switch is operable and then FPGA enables the switches. William is never applied to meet the limitation in the claim. Alexander discloses all the limitation of the independent claim 1. William is added to meet the limitation that a test circuit directly connected coupled to the test lines. Therefore, applicant’s argument is not persuasive. 

Applicant’s Argument:
Applicant argues on page 3, regarding independent claim 1 that “The use of power relays to disconnect power is essential to Applicant’s invention, because in the event of a power outage energy storage systems must be able to safely go offline. (Applicant’s Specification, paragraph [0005]). If power is not disconnected, electricity can flow back to through the power lines and electrocute line workers. /d. Simple switches inside of a modern power inverter are inadequate to provide the isolation required for safety, as set forth in the Applicant’s specification. (Applicant’s Specification, paragraph [0004]). Breakers, on the other hand, require manual reset every time.
The use of relays to disconnect power presents a specific problem, which is that disconnect relays can become inadvertently stuck or welded together. Applicant’s Specification, paragraph [0006]. It is essential to test the proper functioning of the disconnect relays in order to ensure safety. /d. This need for testing is the specific issue that the present invention solves. This problem is never addressed or even considered in Alexander, which is simply directed to a power converter itself, or Williams, which uses breakers.”
Examiner Response:
Applicant’s arguments, see page 3 (stated above), filed 7/15/2022, with respect to the rejection(s) of independent claim(s) 1 have been fully considered and are not persuasive.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., The use of power relays to disconnect power is essential to Applicant’s invention, because in the event of a power outage energy storage systems must be able to safely go offline. (Applicant’s Specification, paragraph [0005]). If power is not disconnected, electricity can flow back to through the power lines and electrocute line workers. /d. Simple switches inside of a modern power inverter are inadequate to provide the isolation required for safety, as set forth in the Applicant’s specification. (Applicant’s Specification, paragraph [0004]). Breakers, on the other hand, require manual reset every time. The use of relays to disconnect power presents a specific problem, which is that disconnect relays can become inadvertently stuck or welded together. Applicant’s Specification, paragraph [0006])” are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Applicant’s argument that, “It is essential to test the proper functioning of the disconnect relays in order to ensure safety. /d. This need for testing is the specific issue that the present invention solves. This problem is never addressed or even considered in Alexander, which is simply directed to a power converter itself, or Williams, which uses breakers” is not persuasive. Because, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).

Applicant’s Argument:
Applicant argues on page 3-4, regarding independent claims 1, 10 and 17 that “Claims 1, 10, and 17 of the present invention all have limitations requiring “two relays connected in series on each line’. By Examiner’s own admission, Alexander discloses only semiconductor switches and not relays. (See, e.g., May 12, 2022 Office Action, page 6). A switch is known to one of ordinary skill in the art to be a different thing altogether from a relay, because a switch stops flow in only one direction even when off and does not provide galvanic isolation, and therefore is not accepted as a safety device. Indeed the Applicant’s specification is unambiguous that it is directed to disconnect relays and not just a standard power converter. Therefore, Alexander fails to teach or suggest this limitation and cannot render the present invention obvious alone or in combination with Williams. (To be clear, Williams discusses breakers which require a manual reset, and not relays. Nothing in Williams tests the operability of the breakers).”
Examiner Response:
Applicant’s arguments, see page 3-4 (stated above), filed 7/15/2022, with respect to the rejection(s) of independent Claims 1, 10, and 17 have been fully considered and are not persuasive. Claim recites, relays. From the Wikipedia, “A relay is an electrically operated switch. It consists of a set of input terminals for a single or multiple control signals, and a set of operating contact terminals. The switch may have any number of contacts in multiple contact forms, such as make contacts, break contacts, or combinations thereof; https://en.wikipedia.org/wiki/Relay”. Therefore, relay is also a switch as relay is an electrically operated switch. Alexander discloses a switch which is also electrically operated and therefore for the broadest reasonable interpretation switch can be interpreted as relay. Because claim does not recite any characteristics for relay which can differentiate the relay from the switch.  
Applicant’s argument “a switch stops flow in only one direction even when off and does not provide galvanic isolation, and therefore is not accepted as a safety device. Indeed, the Applicant’s specification is unambiguous that it is directed to disconnect relays and not just a standard power converter” is not persuasive. Because, in response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., a switch stops flow in only one direction even when off and does not provide galvanic isolation, and therefore is not accepted as a safety device ….) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Therefore, the switch in Alexander does not need to have those above characteristics as the limitations are not in the claims and in general for the broadest reasonable interpretation relay is also one type of switch. Therefore, applicant’s argument is not persuasive. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., To be clear, Williams discusses breakers which require a manual reset, and not relays. Nothing in Williams tests the operability of the breakers) are rejected under Alexander. Williams is never applied in the rejection to reject those limitations. Alexander teaches all the limitation of the independent claims and Williams was applied to remedy the deficiency of Alexander as Alexander does not teach, " a test circuit directly connected coupled to the test lines". So, applicant’s argument that Williams reference cannot be combined is not persuasive.

Applicant’s Argument:
Applicant argues on page 4, regarding independent claims 1, 10 and 17 that, “Claims 1, 10, and 17 are also all directed to a “test line arranged between the two relays on each line”. The Examiner states that “The line between the switches are considered as the test line as shown in the Figure 3T’’) (See, e.g., May 12, 2022 Office Action, page 6). However, there are no test lines in Alexander. First, a switch is not a relay. Therefore, the lines of Alexander can meet the “test line arranged between the two relays” limitations of the present invention. The disclosed “lines” are just wires connecting switches. Second, there is nothing in Alexander to teach or suggest that the lines between the switches are “test lines.” Alexander is simply a power converter, and the lines are simply lines conveying power. Alexander does not teach or suggest a means of testing that power has been cut between two power sources. The lines that are cited by the Examiner are not involved in any form of testing of the switches, much less testing of disconnect relays, and they do not feed into any logic circuit. Therefore, Alexander fails to teach or suggest this limitation and cannot render the present invention obvious alone or in combination with Williams.”
Examiner Response:
Applicant’s arguments, see page 4 (stated above), filed 7/15/2022, with respect to the rejection(s) of independent Claims 1, 10, and 17 have been fully considered and are not persuasive. Claim recites, “a test line” and claim does not recite that any specific test is done by the test line or any specific characteristics of the test line in the claim. Alexander also discloses, “FIG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-6)”. Therefore, Alexander is also doing a test by checking which switch to enable and for doing this checking current is flowing through the line to determine the switch operability and therefore the line is also functions to perform the test and the line can be considered as the test line for the broadest reasonable interpretation as the claim does not recite any specific characteristics of the line. Again, Applicant argument that switch is not a relay is not persuasive as explained above. Therefore, Alexander fails to teach or suggest this limitation and cannot render the present invention obvious alone or in combination with Williams is not persuasive. Applicant’s argument that Alexander does not teach or suggest a means of testing that power has been cut between two power sources is also not persuasive because as explained above that, “In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., a means of testing that power has been cut between two power sources. The lines that are cited by the Examiner are not involved in any form of testing of the switches, much less testing of disconnect relays, and they do not feed into any logic circuit)” are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Therefore, applicant’s argument is not persuasive. 

Applicant’s Argument:
Applicant argues on page 5, regarding independent claim 1 that, “Claims 1 is also directed to “a voltage drop system coupled to the test lines to reduce the voltage to a safe level.” The Examiner cites a link capacitor and link inductor from Alexander as meeting the voltage drop limitation. However, as expressly taught by Alexander, these components simply smooth the current during switching. (Alexander, Col. 5, Il. 26-29). Alexander teaches standard capacitors and inductors to essentially buffer a change in voltage caused by a switch event, and does not in any way teach dropping the voltage of a line in a separate test circuit to a safe level for evaluation by an operator as disclosed in the present invention. (See, e.g., Applicant’s Specification, paragraph [0026] teaching voltage drop resistors and voltage drop diodes, resulting in isolation of the detection circuit). As expressed by the Examiner, Alexander teaches only to “slow the rate of voltage change.” (See, e.g., May 12, 2022 Office Action, page 7). Thus Alexander teaches only a temporary voltage buffer during a switching event, which does not in any way reduce voltage of the line (much less a test line) to a safe level when electrified. Alexander fails to teach or suggest a “voltage drop system” as claimed in the present invention and cannot render the present invention obvious alone or in combination with Williams”.
Examiner Response:
Applicant’s arguments, see page 5 (stated above), filed 7/15/2022, with respect to the rejection(s) of independent Claim 1 have been fully considered and is not persuasive. Alexander discloses, “Current can now circulate between the link inductor and the link capacitor, which is included in the circuit to slow the rate of voltage change. This in turn greatly reduces the energy dissipated in each switch as it turns off. After the link voltage reaches appropriate levels for the next set of lines, the appropriate switches are enabled, and energy transfer between the port and the link continues with the next line pair; Column 9 Line 21-27”. Link inductor and ink capacitor slows the rate of voltage change and reduces the energy dissipation and therefore keeping the voltage in a safe level by checking if the voltage is an appropriate level or not. Claim recites “voltage drop system coupled to the test lines to reduce the voltage to a safe level”. Alexander also discloses the voltage drop system as any system that can reduce or decrease or drop the voltage could meet the voltage drop system and Alexander checks if the voltage is an appropriate level which could be the safe level for the switches or so. Claim does not specify what the safe level and safe level for what. If the safe level for the operator or for the relays. Therefore, for the broadest reasonable interpretation Alexander also discloses the limitation. Applicant’s argument is therefore not persuasive. 
Applicant’s Argument:
Applicant argues on page 5-6, regarding independent claim 1 that, “In regards to Williams, there is a disclosure of an “optional test circuit,” but the referenced test switch is a manual switch that does not participate in testing of the circuit breaker itself. Moreover, as with Alexander, Williams completely fails to teach or suggest an optional test circuit that is connected to test lines through a voltage drop system and is therefore electrically isolated from the high voltage circuits. Williams therefore fails to teach or suggest “a test circuit that is directly connected to the test lines,” as claimed in Claim 1. Alexander and Williams fail to teach or suggest this limitation and cannot render the present invention obvious.”
Examiner Response:
Applicant’s arguments, see page 5-6 (stated above), filed 7/15/2022, with respect to the rejection(s) of independent Claim 1 have been fully considered and is not persuasive. Alexander discloses all the limitations of the independent claim 1 except that Alexander does not disclose a test circuit that is directly connected to the test lines. Williams is introduced to show that the test circuit can be directly connected to the test line to do some tests or so. Williams discloses, “An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5)”. Although Williams discloses the optional test circuit but still Williams discloses that the test circuit can be directly connected to the test lines. Williams is introduced to meet only that limitation. Therefore, in response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., an optional test circuit that is connected to test lines through a voltage drop system) are rejected under Alexander. Williams is never applied in the rejection to reject those limitations. Alexander teaches all the limitation of the independent claims and Williams was applied to remedy the deficiency of Alexander as Alexander does not teach, " a test circuit directly connected coupled to the test lines". So, applicant’s argument that William does not teach the limitation of voltage drop system is not persuasive. And again, the limitation, “therefore electrically isolated from the high voltage circuits” is not stated in the claim as explained above. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable s reference cannot be combined is not persuasive.

Applicant’s Argument:
Applicant argues on page 6-7, regarding independent claims 1, 10 and 17 that, “Finally, there is absolutely no motivation disclosed in the cited references to combine them to arrive at the present invention, as neither reference 1s even remotely directed the problem that the present invention seeks to solve: testing that power relays are functional and can safely disconnect an energy storage system from the grid in the event of a power outage. As mentioned above, Alexander is directed to a power converter. Williams, on the other hand, is directed to disconnect in the event of current leakage on a circuit. The two references are completely unrelated to each other. The Examiner’s cited purported to combine the references (page 8 of the 5/12/22 Office Action) is simply a recitation of what Williams discloses, without any nexus between Alexander and Williams. None exists. And while Williams does discuss power disconnect, it does not provide any system or method for checking power relays for functionality as in the claimed invention. Indeed, with manual breakers there is no need for such a system or method. Additionally, there is no voltage drop system disclosed in either Williams or Alexander for precisely the reason that neither reference is concerned with having a controller test relays in series to establish that they are operable (see, e.g., claim 10 of the present invention, “closing each relay individually in series, while setting the remining relays to remain open ... and generating a report that indicates whether each relay is operable). The structural configurations of Alexander and Williams do not meet the claimed limitations of the present invention even if put together, and there is simply no reason to combine them. Therefore, claims 1, 10, and 17 are not rendered obvious by Alexander in view of Williams.”
Examiner Response:
Applicant’s arguments, see page 6-7 (stated above), filed 7/15/2022, with respect to the rejection(s) of independent Claim 1 have been fully considered and is not persuasive. 
Alexander teaches a plurality of bi-directional conducting and blocking semiconductor switches, and an inductor and parallel capacitor (reactance). The switches alternately connect the reactance between said portals, such that energy is transferred into the inductor from one or more input portals and/or phases (Column 2 Line 37-42).
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3).
Therefore, both Alexander and Williams disclose the feature of power electronics. Alexander discloses to enable switches to conduct or block and Williams discloses disconnect the power source to detect leakage current by using switch or fuse or circuit breaker. Therefore, the concept of the both the invention is similar but is used for different purpose.  
In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USP'Q 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 945 (CCPA) 1969.
Applicant argument “The Examiner’s cited purported to combine the references (page 8 of the 5/12/22 Office Action) is simply a recitation of what Williams discloses, without any nexus between Alexander and Williams (Remarks-Page 6)” is therefore not persuasive as Williams disclose that by using the test circuit can include the option of testing shield continuity and verifying proper circuit operation and checking any defect or fault in the circuit which will be beneficial in Alexander’s circuit by adding the test circuit to fruitfully enable the switch without any interruption of any operation failure in the circuit. 
Applicant’s argument that the structural configurations of Alexander and Williams do not meet the claimed limitations of the present invention even if put together, and there is simply no reason to combine them (Remarks-Page 7) is also not persuasive as follows:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Applicant’s Argument:
Applicant argues on page 7, regarding dependent claim 8 that, “With regard to Claim 8, Examiner states that Alexander discloses “the test circuit is isolated from high voltage lines” because Alexander discloses capacitors to reduce ripple. (Page 9 of the 5/12/22 Office Action). However, Examiner fails to explain how these capacitors isolate the test circuit (which is admittedly not present in Alexander) from high-voltage lines. Capacitors alone — or paired with inductors as mentioned earlier — simply do not provide a voltage drop or voltage isolation. All they do is smooth out changes in current. One of ordinary skill in the art would not understand voltage isolation from the cited passage of Alexander.”
Examiner Response:
Applicant’s arguments, see page 7 (stated above), filed 7/15/2022, with respect to the rejection(s) of dependent Claim 8 have been fully considered and is not persuasive. Alexander discloses, “FIG. 3T shows an embodiment of the present inventions with a full bridge three phase cycle topology, with controls and I/O filtering, including a three-phase input line reactor as needed to isolate the small but high frequency voltage ripple on the input filter capacitors from the utility; Column 3 Line 41-45”. Claim recites, “the test circuit is isolated from high voltage lines”. Claim does not recite which one is the high voltage line and which circuit is used to isolate the test circuit. Therefore, for the broadest reasonable interpretation any circuit can be used to isolate the test circuit can meets the claim limitation. Alexander discloses that a three-phase input line reactor as needed to isolate the small but high frequency voltage ripple on the input filter capacitors from the utility. Alexander also discloses to isolate the high frequency ripple voltage and three phase input reactor circuit is used to isolate the circuit. Applicant’s argument is therefore not persuasive. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 7-8, regarding independent claim 10 that, “With regard to Claim 10, the Examiner cites an FPGA and sensor 1510 as somehow “generating a report that indicates whether each relay is operable.” (Page 11 of the 5/12/22 Office Action). The Examiner fails to explain how sensing current in the input and output ports of Alexander somehow amounts to “generating a report that indicates whether each relay is operable.” The power converter FPGA of Alexander does not contain any safety related logic and is not described as generating a report. An FPGA contains only user-programmed logic, so if it is not programmed to generate a report that indicates whether each relay is operable then it cannot teach or suggest such a thing. Alexander is not in any way testing whether the switches disclosed therein are operable, and switches are not relays.”
Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), filed 7/15/2022, with respect to the rejection(s) of independent Claim 10 have been fully considered and is not persuasive. Alexander discloses, “IG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-6).” Claim does not recite any safety related logic top generating a report as applicant argued. Claim recites to generate a report and FPGA also generates a report if the switch needs to enabled or not depending on the function or activities of the switches. Therefore, applicant’s argument is not persuasive.

 Applicant’s Argument:
Applicant argues on page 8, regarding dependent claims 11 and 12 that, “With regards to claims 11 and 12, the recited steps that involve opening relays are not taught or suggested by Alexander, which utilizes switches and not relays, and therefore cannot meet these limitations. Moreover, both claims recite “operating both voltage sources,” because both voltages need to be operating simultaneously to feed the test lines. Alexander discloses a power converter, 1n which only one power source would be operated at a time. The other side of the circuit in Alexander simply receives power; it is not operated. (See, e.g., Figure 6 showing an induction motor (7.e., load) on one side). Therefore, Alexander does not render obvious claims 11 and 12, alone or in view of Williams.”
Examiner Response:
Applicant’s arguments, see page 8 (stated above), filed 7/15/2022, with respect to the rejection(s) of dependent Claims 11 and 12 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn and claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See below after the claim rejection. 
Applicant’s argument regarding the dependent claims 15 and 17 is not persuasive because of the same reason stated above. See the rejection set forth below. The rejection of Claims 1, 2, 4, 8-15 and 17-20 under 35 U.S.C. 103 as being unpatentable over Alexander (US 9397580 B1) in view of Williams et al. (US 20070159740 A1) is maintained below. See the rejection set forth below.

For expedite prosecution examiner indicated allowable subject matter. And applicant is invited to call to discuss the present rejection also if any further clarification needed and to discuss any possible amendment to overcome the references to make the claims allowable. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in the US patent Number US 9397580 B1 in view of Williams et al. (Hereinafter “Williams”) in the US Patent Application Publication Number US 20070159740 A1.

Regarding claim 1, Alexander teaches a system for testing whether power relays are operable (a plurality of bi-directional conducting and blocking semiconductor switches, and an inductor and parallel capacitor (reactance). The switches alternately connect the reactance between said portals, such that energy is transferred into the inductor from one or more input portals and/or phases; Column 2 Line 37-42), comprising:
two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources (Referring initially to FIG. 3H, illustrated is a schematic of a sample three phase converter 100 that illustrates the operation of a power-packet-switching converter. The converter 100 is connected to a first and second power ports 122 and 123 each of which can source or sink power, and each with a line for each phase of the port; Column 4 Line 64-67; Figure 3H is the similar structure of Figure 3T and therefore the description is explained here for Figure 3H; Figure 3T: Modified Figure 3T of Alexander below shows two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources in the power port 122 and 123);

    PNG
    media_image1.png
    686
    832
    media_image1.png
    Greyscale

Figure 3T: Modified Figure 3T of Alexander
two relays [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l are the relay] connected in series on each line (Referring to FIG. 3H, converter 100 is comprised of a first set of electronic switches S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u, and S.sub.6u that are connected between a first line 113 of a link inductor 120 and each phase, 124 through 129, of the input port, and a second set of electronic switches S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l that are similarly connected between a second line 114 of link inductor 120 and each phase of the output port; Column 5 Line 14-20; Figure 3T: Modified Figure 3T of Alexander above shows two relays connected in series on each line);
a controller [FPGA 1500 as the controller] for operating the relays [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l] (In FIG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-5);
a test line arranged between the two relays on each line (The line between the switches are considered as the test line as shown in the Figure 3T: Modified Figure 3T of Alexander above);
a voltage drop system [link inductor 120 and link capacitor] (A link capacitor 121 is connected in parallel with the link inductor, forming the link reactance. Each of these switches is capable of conducting current and blocking current in both directions, as seen in e.g. FIG. 3G; Column 5 Line 20-25) coupled to the test lines to reduce the voltage to a safe level (Current can now circulate between the link inductor and the link capacitor, which is included in the circuit to slow the rate of voltage change. This in turn greatly reduces the energy dissipated in each switch as it turns off. After the link voltage reaches appropriate levels for the next set of lines, the appropriate switches are enabled, and energy transfer between the port and the link continues with the next line pair; Column 9 Line 21-27; Link inductor and ink capacitor slows the rate of voltage change and reduces the energy dissipation and therefore keeping the voltage in a safe level).
Alexander fails to teach a test circuit directly connected coupled to the test lines. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
a test circuit [100] in Figure 12 directly connected coupled to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to provide a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]).


Regarding claim 2, Alexander teaches a system, wherein 
the number of lines arranged between two voltage sources is three or more (Figure 3T: Modified Figure 3T of Alexander above shows that the number of lines arranged between two voltage sources is three or more).

Regarding claim 4, Alexander fails to teach a system, wherein the test circuit comprises an optocoupler and a detector node. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein
the test circuit comprises an optocoupler [90] and a detector node [71] (The voltage divider network 71 is connected to the collector of the phototransistor 91 of the optocoupler 90. A coil 77 connects the emitter of phototransistor 91 to the gate of the thyristor 76. A pull down resistor 78 and a capacitor 79 are connected to the gate of the thyristor 76; Paragraph [0109] Line 1-5). The purpose of doing so is to provide a circuit for disconnecting a power source upon the detection of a leakage current that utilizes an optocoupler for completely isolating the power source upon the detection of a leakage current (Paragraph [0032]).

Regarding claim 8, Alexander teaches a system, wherein 
the test circuit is isolated from high voltage lines (FIG. 3T shows an embodiment of the present inventions with a full bridge three phase cycle topology, with controls and I/O filtering, including a three phase input line reactor as needed to isolate the small but high frequency voltage ripple on the input filter capacitors from the utility; Column 3 Line 41-45).
Alexander discloses the claimed invention except for the safe level of voltage is less than 60V. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the safe level of voltage is less than 60V, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, Alexander teaches a system, wherein 
the number of lines arranged between two voltage sources is three or more (Figure 3T: Modified Figure 3T of Alexander above shows that the number of lines arranged between two voltage sources is three or more).

Regarding claim 10, Alexander teaches a system for testing whether power relays are operable (a plurality of bi-directional conducting and blocking semiconductor switches, and an inductor and parallel capacitor (reactance). The switches alternately connect the reactance between said portals, such that energy is transferred into the inductor from one or more input portals and/or phases; Column 2 Line 37-42), comprising the steps of:
Providing two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources (Referring initially to FIG. 3H, illustrated is a schematic of a sample three phase converter 100 that illustrates the operation of a power-packet-switching converter. The converter 100 is connected to a first and second power ports 122 and 123 each of which can source or sink power, and each with a line for each phase of the port; Column 4 Line 64-67; Figure 3H is the similar structure of Figure 3T and therefore the description is explained here for Figure 3H; Figure 3T: Modified Figure 3T of Alexander above  shows two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources in the power port 122 and 123);
providing two relays [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l are the relay] connected in series on each line (Referring to FIG. 3H, converter 100 is comprised of a first set of electronic switches S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u, and S.sub.6u that are connected between a first line 113 of a link inductor 120 and each phase, 124 through 129, of the input port, and a second set of electronic switches S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l that are similarly connected between a second line 114 of link inductor 120 and each phase of the output port; Column 5 Line 14-20; Figure 3T: Modified Figure 3T of Alexander above shows two relays connected in series on each line);
providing a test line arranged between the two relays on each line (The line between the switches are considered as the test line as shown in the Figure 3T: Modified Figure 3T of Alexander above);
closing each relay individually in series, while setting the remaining relays to remain open;
operating the voltage source nearest to the closed relay ((50) After a portion of the inductor's energy has been transferred to the load, as determined by the controller, switch S.sub.5u is turned off, and S.sub.4u is enabled, causing current to flow again into the link capacitor. This increases the link inductor voltage until it becomes slightly greater than the line-to-line voltage of phases A.sub.o and C.sub.o, which are assumed in this example to have the highest line-to-line voltages on the motor. As shown in FIG. 3M, most of the remaining link inductor energy is then transferred to this phase pair (into the motor), bringing the link inductor current down to a low level; Column 6 Line 4-25);
observing the output of the test circuit; and
generating a report that indicates whether each relay is operable (FIG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-6).
Alexander fails to teach providing a test circuit coupled directly connected to the test lines. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
providing a test circuit [100] in Figure 12 directly connected to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to providing a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]).


Regarding claim 13, Alexander teaches a method, wherein 
the number of lines arranged between two voltage sources is three or more (Figure 3T: Modified Figure 3T of Alexander above shows that the number of lines arranged between two voltage sources is three or more).


Regarding claim 14, Alexander fails to teach a method, wherein the number of test circuits is two or more. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
a test circuit [100] in Figure 12 directly connected to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to provide a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]). 
The combination of Alexander and Williams discloses the claimed invention except that two test circuits instead of one test circuit disclosed by Williams. Williams shows that test circuit is an equivalent structure known in the art. Therefore, because these two test circuits were are recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute two test circuits for one test circuits. See In re Ruff.
Regarding claim 15, Alexander teaches a method, further comprising 
the step of isolating the test circuit from high voltage lines (FIG. 3T shows an embodiment of the present inventions with a full bridge three phase cycle topology, with controls and I/O filtering, including a three phase input line reactor as needed to isolate the small but high frequency voltage ripple on the input filter capacitors from the utility; Column 3 Line 41-45).

Regarding claim 17, Alexander teaches a system for testing whether power relays are operable (a plurality of bi-directional conducting and blocking semiconductor switches, and an inductor and parallel capacitor (reactance). The switches alternately connect the reactance between said portals, such that energy is transferred into the inductor from one or more input portals and/or phases; Column 2 Line 37-42), comprising:
two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources (Referring initially to FIG. 3H, illustrated is a schematic of a sample three phase converter 100 that illustrates the operation of a power-packet-switching converter. The converter 100 is connected to a first and second power ports 122 and 123 each of which can source or sink power, and each with a line for each phase of the port; Column 4 Line 64-67; Figure 3H is the similar structure of Figure 3T and therefore the description is explained here for Figure 3H; Figure 3T: Modified Figure 3T of Alexander above shows two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources in the power port 122 and 123);
two relays [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l are the relay] connected in series on each line (Referring to FIG. 3H, converter 100 is comprised of a first set of electronic switches S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u, and S.sub.6u that are connected between a first line 113 of a link inductor 120 and each phase, 124 through 129, of the input port, and a second set of electronic switches S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l that are similarly connected between a second line 114 of link inductor 120 and each phase of the output port; Column 5 Line 14-20; Figure 3T: Modified Figure 3T of Alexander above shows two relays connected in series on each line);
a test line arranged between the two relays on each line (The line between the switches are considered as the test line as shown in the Figure 3T: Modified Figure 3T of Alexander above);
a processor (a processor can be used to control a power converter. This can be e.g. a NIOS processor which is instantiated in the field-programmable gate array; Column 15 Line 31-33) programmed with detection logic to test that each relay [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l]  is operable and halt connection between the voltage sources if a relay is faulty (In FIG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-5).
Alexander fails to teach a test circuit directly connected coupled to the test lines. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
a test circuit [100] in Figure 12 directly connected coupled to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to provide a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]).

Regarding claim 18, Alexander teaches a system, wherein 
the digital test circuit is isolated from high voltage lines (FIG. 3T shows an embodiment of the present inventions with a full bridge three phase cycle topology, with controls and I/O filtering, including a three phase input line reactor as needed to isolate the small but high frequency voltage ripple on the input filter capacitors from the utility; Column 3 Line 41-45).

Regarding claim 19, Alexander teaches a system, wherein 
the number of lines arranged between two voltage sources is three or more (Figure 3T: Modified Figure 3T of Alexander above shows that the number of lines arranged between two voltage sources is three or more).


Regarding claim 20, Alexander fails to teach a system, wherein the number of test circuits is two or more. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
a test circuit [100] in Figure 12 directly connected to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to provide a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]). 
The combination of Alexander and Williams discloses the claimed invention except that two test circuits instead of one test circuit disclosed by Williams. Williams shows that test circuit is an equivalent structure known in the art. Therefore, because these two test circuits were are recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute two test circuits for one test circuits. See In re Ruff.

Claims 3, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander ‘580 B1 in view of Williams ‘740 A1, as applied to claim 1 and 17 and further in view of Consadori et al. (Hereinafter “Consadori”) in the US patent Application Publication Number US 20050141154 A1.

Regarding claim 3, the combination of Alexander and Williams fails to teach a system, 
wherein the number of test circuits is two or more the test circuit is configured to produce a digital report of the relay status. 
Consadori teaches power averaging and power load management in recreational vehicles (Paragraph [0002] Line 2-3), wherein 
the number of test circuits is two or more the test circuit is configured to produce a digital report of the relay status (the sensor 16 may generate a signal, e.g., a digital signal, corresponding to whether or not the monitored current meets a predetermined value. Other embodiments will be apparent to one skilled in the art given the benefit of this disclosure; Paragraph [0104] Line 12-14; Therefore, the digital signal represents the report for the relays. The purpose for doing so is to accurately measure the fault or malfunction or operation condition of the relay, to reduce noises as the digital reports are more accurate and to need less space.
 It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Consadori, because Consadori teaches to produce a digital report of the relay status accurately measures the fault or malfunction or operation condition of the relay, reduces noises as the digital reports are more accurate and needs less space.

Regarding claim 16, the combination of Alexander and Williams fails to teach a method, 
wherein the output of the test circuit is a digital output. 
Consadori teaches power averaging and power load management in recreational vehicles (Paragraph [0002] Line 2-3), wherein 
the output of the test circuit is a digital output (the sensor 16 may generate a signal, e.g., a digital signal, corresponding to whether or not the monitored current meets a predetermined value. Other embodiments will be apparent to one skilled in the art given the benefit of this disclosure; Paragraph [0104] Line 12-14; Therefore, the digital signal represents the output). The purpose for doing so is to accurately measure the fault or malfunction or operation condition of the relay, to reduce noises as the digital reports are more accurate and to need less space.
 It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Consadori, because Consadori teaches to produce a digital output accurately measures the fault or malfunction or operation condition of the relay, reduces noises as the digital reports are more accurate and needs less space.

Regarding claim 21, the combination of Alexander and Williams fails to teach a system, 
wherein the processor is programmed to generate a report that indicates whether each relay is operable. 
Consadori teaches power averaging and power load management in recreational vehicles (Paragraph [0002] Line 2-3), wherein 
the processor [20] is programmed to generate a report that indicates whether each relay is operable (In the embodiment shown in FIG. 6, the controller 20 comprising a microprocessor automatically activates the first and second relays 12, 14 and other controls according to its software package algorithms using the data it gathers from through the current and power load sensors 16, 18; Paragraph [0107] Line 1-6). The purpose for doing so is to accurately measure the fault or malfunction or operation condition of the relay, to reduce noises as the digital reports are more accurate and to need less space.
 It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Consadori, because Consadori teaches to generate a report that indicates whether each relay is operable accurately measures the fault or malfunction or operation condition of the relay, reduces noises as the digital reports are more accurate and needs less space.
. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander ‘580 B1 in view of Williams ‘740 A1, as applied to claim 1 and 17 and further in view of Rhee in the US patent Number US 3576482 A.

Regarding claim 22, the combination of Alexander and Williams fails to teach a system, wherein the relays are single pole, single throw relays. 
Rhee teaches an improved relay control system for applications employing a plurality of bidirectional motors (Column 1 Line 6-7), wherein
the relays are single pole, single throw relays (5. A control system in accordance with claim 4 wherein each of said first switching means comprises a SPST relay having SPST contacts and a coil, said SPST relay contacts including a normally open terminal connected to the common junction of the associated motor windings and a common terminal connected to the first terminal of said source of AC voltage, and said SPST relay coil being coupled to the outputs of one set of said first and second signal detectors, and wherein said second switching means comprises a SPDT relay having SPDT contacts and a coil, said SPDT relay contacts comprising said first, second and common terminals of said second switching means, and said SPDT relay coil being coupled to the outputs of all of said second signal detectors; Claim 5). The purpose of doing so is to provide simple design, easier to setup and wire too and to provide less required cabling.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Rhee, because Rhee teaches to include single pole, single throw relays provides simple design, easier to setup and wire too and provides less required cabling.

Regarding claim 23, the combination of Alexander and Williams fails to teach a system, wherein the relays are single pole, single throw relays. 
Rhee teaches an improved relay control system for applications employing a plurality of bidirectional motors (Column 1 Line 6-7), wherein
the relays are single pole, single throw relays (5. A control system in accordance with claim 4 wherein each of said first switching means comprises a SPST relay having SPST contacts and a coil, said SPST relay contacts including a normally open terminal connected to the common junction of the associated motor windings and a common terminal connected to the first terminal of said source of AC voltage, and said SPST relay coil being coupled to the outputs of one set of said first and second signal detectors, and wherein said second switching means comprises a SPDT relay having SPDT contacts and a coil, said SPDT relay contacts comprising said first, second and common terminals of said second switching means, and said SPDT relay coil being coupled to the outputs of all of said second signal detectors; Claim 5). The purpose of doing so is to provide simple design, easier to setup and wire too and to provide less required cabling.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Rhee, because Rhee teaches to include single pole, single throw relays provides simple design, easier to setup and wire too and provides less required cabling.




Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11:
Closest prior art of record, Alexander (US 9397580 B1) and Williams et al. (US 20070159740 A1) do not disclose the limitation cited in claim 11 “closing the relays that are nearest to a given voltage source, while setting the relays nearest the other voltage source to remain open; and operating both voltage sources” in combination with other limitations recited in claim 10, upon which this claim depends. Alexander discloses, “In one sample embodiment, voltage and current across a link reactance can be seen in, e.g., FIG. 3B. Link voltage waveform 1301 and link current waveform 1302 correspond to an arbitrary set of inputs and outputs. After a conduction interval begins and the relevant switches are activated, voltage 1301 on the link reactance remains almost constant during each mode interval, e.g. during each of modes 1-8. After an appropriate current level has been reached for the present conduction mode, as determined by the controller, the appropriate switches are turned off. This can correspond to, e.g., conduction gap 1303. The appropriate current level can be, e.g., one that can achieve the desired level of power transfer and current distribution among the input phases; Column 9 Line 8-20)”. Williams teaches, “An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5”, but do not disclose closing the relays that are nearest to a given voltage source, while setting the relays nearest the other voltage source to remain open; and operating both voltage sources and it would not have been obvious to one of ordinary skill in the art to include the limitation of closing the relays that are nearest to a given voltage source, while setting the relays nearest the other voltage source to remain open; and operating both voltage sources.

           Claim 12 is also objected as being dependent on claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Slamecka (US 4168463 A) discloses, “Arrangement For The Synthetic Testing Of Tripolar High-voltage Circuit Breakers-FIG. 1 shows synthetic test circuit for testing a tripolar high-voltage circuit breaker L having switching points 1, 2 and 3. The test circuit comprises a three-phase high-current source whose phases R, S, T are connected in series with the switching points 4, 5 and 6 of a tripolar auxiliary switch H. The latter switching points of the switch H when closed are, in turn, series connected to the switching points 1, 2 and 3 of the high-voltage circuit breaker L. The test circuit is further provided with first and second high voltage sources 7 and 8, the former source being connected in parallel with the switching point 1 and the latter source being connected to one end each of the switching points 2 and 3. In testing the breaking capacity of the high-voltage circuit breaker L, the drive controlling the breaker is controlled so that the switching point 1, as the pole quenching first, interrupts the current of phase R. Moreover, both the circuit breaker L to be tested and the auxiliary switch H are actuated simultaneously. (3) More particularly, when opening all switching points simultaneously, arcs originate in them. The arc current is derived from the high-current source R, S, T. In operation, the switching points 1 and 4 after opening quench simultaneously first. Thereupon, switching point 1 is loaded by the voltage of the high-voltage circuit 7, the waveform of which corresponds to that of a breaker pole quenching first in the network (Column 2 Line 14-40)- However Slamecka does not disclose a relay and discloses a switch and a voltage drop system coupled to the test line to reduce the voltage to a safe level”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NASIMA MONSUR/Primary Examiner, Art Unit 2858